Exhibit 10.2

EXECUTION VERSION

U.S. GUARANTY

U.S. GUARANTY (as amended, modified, restated and/or supplemented from time to
time, this “Guaranty”), dated as of October 28, 2019, made by and among each of
the undersigned guarantors (each, a “Guarantor” and, together with any other
entity that becomes a guarantor hereunder pursuant to Section 23 hereof,
collectively, the “Guarantors”) in favor of Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Parties (as defined
below). Certain capitalized terms as used herein are defined in Section 1
hereof. Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”, together with
the Domestic Subsidiaries of the Company that are or become a U.S. Borrower
pursuant to the terms of the Credit Agreement, the “U.S. Borrowers”), Ciena
Canada, Inc., a corporation incorporated under the laws of Canada (together with
the other Canadian Subsidiaries of the Company that are or become a Canadian
Borrower pursuant to the terms of the Credit Agreement, the “Canadian
Borrowers”, and the Canadian Borrowers, together with the U.S. Borrowers,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent and collateral
agent have entered into that certain ABL Credit Agreement, dated as of
October 28, 2019 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to the
Borrowers as contemplated therein (the Lenders, the Administrative Agent and the
other “Secured Parties” (as defined in the Credit Agreement) are herein called
the “Secured Parties”);

WHEREAS, each Guarantor (other than the Company) is a Wholly-Owned Domestic
Subsidiary of the Company;

WHEREAS, it is a condition precedent to the making of Loans to the Borrowers
under the Credit Agreement that each Guarantor shall have executed and delivered
to the Administrative Agent this Guaranty; and

WHEREAS, each Guarantor will benefit from the incurrence of Loans by the
Borrowers and, accordingly, desires to execute this Guaranty in order to
(i) satisfy the condition described in the preceding paragraph and (ii) induce
the Lenders to make Loans to the Borrowers;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Parties and hereby covenants
and agrees with each other Guarantor and the Administrative Agent for the
benefit of the Secured Parties as follows:

 



--------------------------------------------------------------------------------

1. GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety: to
the Secured Parties the full and prompt payment when due (whether at the stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (x) all Obligations and (y) all other obligations (including,
without limitation, obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code of the United States, would become due),
liabilities and indebtedness owing by the Borrowers to the Secured Parties under
the Credit Agreement and each other Loan Document to which any Borrower is a
party (including, without limitation, indemnities, fees and interest thereon
(including, without limitation, in each case any interest, fees or expenses
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the Credit Agreement, whether or
not such interest, fees or expenses are an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Loan Document (all such principal, premium,
interest, liabilities, indebtedness and obligations under this clause (a), being
herein collectively called the “Guaranteed Obligations”).

Each Guarantor understands, agrees and confirms that the Secured Parties may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor or any
Borrower, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations. This
Guaranty is a guaranty of prompt payment and performance and not of collection.
For purposes of this Guaranty, the term “Guarantor” as applied to any Borrower
or any other Guarantor shall refer to such Borrower or such other Guarantor as a
guarantor of indebtedness incurred by another Borrower, and not indebtedness
directly incurred by such Guarantor, in its capacity as Borrower or otherwise.

The following capitalized terms used herein shall have the definitions specified
below:

“Guaranty Supplement” shall mean a guaranty supplement, in a form reasonably
satisfactory to the Administrative Agent and attached hereto as Exhibit A,
signed and delivered to the Administrative Agent for the purpose of adding a
Subsidiary as a party hereto pursuant to Section 23.

“Termination Date” shall mean the date upon which Payment in Full occurs.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due and payable by any Borrower upon the occurrence,
in respect of any Borrower, of any of the events specified in Section 8.01(f) of
the Credit Agreement, and unconditionally, absolutely and irrevocably, jointly
and severally, promises to pay such Guaranteed Obligations to the Secured
Parties, or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any security for or other guaranty of the indebtedness of any
Borrower whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and

 

Page 2



--------------------------------------------------------------------------------

the liability of each Guarantor hereunder shall not be affected or impaired by
any circumstance or occurrence whatsoever, including, without limitation:
(a) any direction as to application of payment by any Borrower or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
any Borrower, (e) the failure of a Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty, (f) any
payment made to any Secured Party on the indebtedness which any Secured Party
repays any Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Secured Parties
as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations or of any security therefor.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or any Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or any Borrower and whether or not any
other Guarantor, any other guarantor or any Borrower is joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall operate to toll the statute of limitations as to each Guarantor.

4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Party against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor or any Borrower) and each Guarantor further hereby waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice or proof of reliance by any Secured Party upon
this Guaranty, and the Guaranteed Obligations shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended,
modified, supplemented or waived, in reliance upon this Guaranty.

(b) Each Guarantor waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Secured Parties to: (i) proceed
against any Borrower, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; (ii) proceed against or exhaust any security
held from any Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Secured Parties’ power whatsoever. Each Guarantor waives any defense based
on or arising out of any defense of any Borrower, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any other party other than the
occurrence of the Termination Date,

 

Page 3



--------------------------------------------------------------------------------

including, without limitation, any defense based on or arising out of the
disability of any Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Borrower other than the occurrence of the
Termination Date. The Secured Parties may, at their election, upon the
occurrence and during the continuance of an Event of Default, foreclose on any
collateral serving as security held by the Administrative Agent or the other
Secured Parties by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Secured Parties may have against any Borrower, or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Termination Date has occurred. Each
Guarantor waives any defense arising out of any such election by the Secured
Parties, even though such election may operate to impair or extinguish any right
of reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against any Borrower, any other guarantor of the
Guaranteed Obligations or any other party or any security.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Borrower’s and each other Guarantor’s financial
condition, affairs and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and has
adequate means to obtain from each Borrower and each other Guarantor on an
ongoing basis information relating thereto and each Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations,
and agrees to assume the responsibility to keep so informed for so long as such
Guarantor is a party to this Guaranty. Each Guarantor acknowledges and agrees
that (x) the Secured Parties shall have no obligation to investigate the
financial condition or affairs of any Borrower or any other Guarantor for the
benefit of such Guarantor nor to advise such Guarantor of any fact respecting,
or any change in, the financial condition, assets or affairs of any Borrower or
any other Guarantor that might become known to any Secured Party at any time,
whether or not such Secured Party knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a Guarantor
hereunder and (y) the Secured Parties shall have no duty to advise any Guarantor
of information known to them regarding any of the aforementioned circumstances
or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Secured Party nor any
other Person shall be under any obligation (a) to marshal any assets in favor of
such Guarantor or in payment of any or all of the liabilities of any Borrower
under the Loan Documents or the obligation of such Guarantor hereunder or (b) to
pursue any other remedy that such Guarantor may or may not be able to pursue
itself any right to which such Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 hereof and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

 

Page 4



--------------------------------------------------------------------------------

5. RIGHTS OF SECURED PARTIES. Any Secured Party may (except as shall be required
by applicable statute and cannot be waived) at any time and from time to time
without the consent of, or notice to, any Guarantor, without incurring
responsibility to such Guarantor, without impairing or releasing the obligations
or liabilities of such Guarantor hereunder, upon or without any terms or
conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

(c) exercise or refrain from exercising any rights against any Borrower, any
other Loan Party, any Subsidiary thereof, any other guarantor of any Borrower or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower to creditors of any Borrower other than the Secured Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower to the Secured Parties regardless of what
liabilities of such Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Loan Documents or
any of such other instruments or agreements;

 

Page 5



--------------------------------------------------------------------------------

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower to recover full indemnity for any
payments made pursuant to this Guaranty; and/or

(i) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Loan Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except the
occurrence of the Termination Date.

6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Secured Party would otherwise have. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Secured Party to any other or further action in any
circumstances without notice or demand. It is not necessary for any Secured
Party to inquire into the capacity or powers of any Borrower or the officers,
directors, partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of any
Borrower now or hereafter held by any Guarantor is hereby subordinated to the
Guaranteed Obligations of such Borrower to the Secured Parties; and the
indebtedness of such Borrower to any Guarantor, if the Administrative Agent,
after an Event of Default has occurred and is continuing, so requests, shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Parties and be paid over to the Secured Parties on account of the Guaranteed
Obligations of such Borrower to the Secured Parties, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Secured Parties that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code of
the United States or otherwise) until the Termination Date; provided, that if
any amount shall be paid to such Guarantor on account of such subrogation rights
at any time

 

Page 6



--------------------------------------------------------------------------------

prior to the Termination Date, such amount shall be held in trust for the
benefit of the Secured Parties and shall promptly be paid to the Secured Parties
to be credited and applied upon the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents or, if the Loan
Documents do not provide for the application of such amount, to be held by the
Secured Parties as collateral security for any Guaranteed Obligations thereafter
existing.

8. GUARANTY ENFORCEABLE BY THE ADMINISTRATIVE AGENT. Notwithstanding anything to
the contrary contained elsewhere in this Guaranty, the Secured Parties agree (by
their acceptance of the benefits of this Guaranty) that this Guaranty may be
enforced only by the action of the Administrative Agent, acting upon the
instructions of the Required Lenders and that no other Secured Party shall have
any right individually to seek to enforce or to enforce this Guaranty or to
realize upon the security to be granted by the Collateral Documents, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent, for the benefit of the Secured Parties upon the terms of
this Guaranty and the Collateral Documents. The Secured Parties further agree
that this Guaranty may not be enforced against any director, officer, employee,
partner, member or stockholder of any Guarantor (except to the extent such
partner, member or stockholder is also a Guarantor hereunder). It is understood
and agreed that the agreement in this Section 8 is among and solely for the
benefit of the Secured Parties and that, if the Required Lenders so agree
(without requiring the consent of any Guarantor), this Guaranty may be directly
enforced by any Secured Party.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to the Borrowers pursuant to the Credit Agreement each
Guarantor represents, warrants and covenants that:

(a) such Guarantor (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept is applicable in the
relevant jurisdiction), (ii) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(A) own or lease its assets and carry on its business and (B) execute, deliver
and perform its obligations hereunder, and (iii) is duly qualified and is
licensed and, as applicable, in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect;

(b) the execution, delivery and performance by such Guarantor of each Loan
Document to which such Guarantor is a party has been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of such Guarantor’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Liens created under the Loan Documents) under, or
require any payment to be made under (A) any material Contractual Obligation to
which such Guarantor is a party or affecting such Guarantor or the properties of
such Guarantor or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such
Guarantor or its property is subject; or (iii) violate any Law;

 

Page 7



--------------------------------------------------------------------------------

(c) such Guarantor has duly executed and delivered each of the Loan Documents
that it is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

(d) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by such Guarantor of this Agreement or any other Loan Document, or
for the consummation of the Transaction, (ii) the grant by such Guarantor of the
Liens granted by it pursuant to the Collateral Documents, or (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(including, subject to the Intercreditor Agreement, the first priority nature
thereof) other than (A) those that have already been obtained and are now in
full force and effect, (B) filings to perfect the Liens created by the
Collateral Documents, (C) those actions as contemplated by Section 2.1 of the
U.S. Security Agreement, and (D) filings of the Loan Documents with the SEC
after the Closing Date in accordance with the requirements thereof;

(e) there are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of any Responsible Officer of such Guarantor,
threatened or contemplated in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against such Guarantor or against any
of its properties or revenues that (i) purport to affect or pertain to this
Agreement, any other Loan Document or the consummation of the Transaction, or
(ii) either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.; and

(f) until the Termination Date, such Guarantor will comply, and will cause each
of its Subsidiaries to comply, with all of the applicable provisions, covenants
and agreements contained in Articles 6 and 7 of the Credit Agreement which are
expressly applicable to such Guarantor and/or such Guarantor’s Subsidiaries, and
will take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Articles 6 and 7 of the Credit Agreement
which are expressly applicable to such Guarantor and/or such Guarantor’s
Subsidiaries, and so that no Default or Event of Default, is caused by the
actions of such Guarantor or any of its Subsidiaries.

10. EXPENSES. The Guarantors hereby jointly and severally agree to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with any
amendment, waiver or consent relating hereto and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent

 

Page 8



--------------------------------------------------------------------------------

or any Secured Party (including the reasonable fees, charges and disbursements
of (x) one counsel to the Administrative Agent (plus one local counsel in each
applicable jurisdiction and one specialty counsel in each applicable specialty),
(y) one counsel to the Secured Parties (plus one local counsel in each
applicable jurisdiction and one specialty counsel in each applicable specialty)
and (z) in the case of an actual conflict of interest, one additional counsel
for each group of similarly situated affected persons, taken as a whole), in
connection with the enforcement or protection of its rights in connection with
this Guaranty and the other Loan Documents, including its rights under this
Section.

11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Parties and their successors and assigns.

12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or, to
the extent required by Section 10.01 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the Termination Date.

13. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Secured Party
and each of their respective Affiliates is hereby authorized, at any time or
from time to time, without notice to any Guarantor or to any other Person, any
such notice being expressly waived, to set off and to appropriate and apply any
and all deposits (general or special) and any other indebtedness at any time
held or owing by such Secured Party to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Secured Party under this Guaranty, irrespective of

whether or not such Secured Party shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured.

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by mail, telecopy or courier service and all such notices and
communications shall, when mailed, telecopied or sent by courier, be effective
when deposited in the mail, delivered to the overnight courier or sent by
telecopier, except that notices and communications to the Administrative Agent
or any Guarantor shall not be effective until received by the Administrative
Agent or such Guarantor, as the case may be. All notices and other
communications shall be in writing and addressed to such party at (i) in the
case of any Secured Party, as provided in the Credit Agreement and (ii) in the
case of any Guarantor, at its address set forth opposite its signature page
below; or in any case at such other address as any of the Persons listed above
may hereafter notify the others in writing.

 

Page 9



--------------------------------------------------------------------------------

15. REINSTATEMENT. Notwithstanding anything to the contrary contained herein, if
any claim is ever made upon any Secured Party for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including, without limitation, any Borrower), then and in such event
each Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Guarantor, notwithstanding any revocation
hereof or the cancellation of any Note, any other Loan Document or any other
instrument evidencing any liability of any Borrower, and such Guarantor shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) (a) THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY SECURED PARTY, OR ANY RELATED
PARTY THEREOF IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF GUARANTORS HEREBY AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST EACH
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE

 

Page 10



--------------------------------------------------------------------------------

OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (a) OF THIS SECTION.
EACH OF THE GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(b) EACH GUARANTOR HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 14. NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY GUARANTOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(c) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

17. RELEASE OF LIABILITY OF GUARANTOR. In the event that a Guarantor becomes an
Immaterial Subsidiary or all of the Equity Interests of one or more Guarantors
(other than the Company) is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 7.04 or 7.05 of the Credit Agreement
(or such sale, other disposition or liquidation has been approved in writing by
the Required Lenders (or all the Lenders if required by Section 10.01 of the
Credit Agreement)) and the proceeds of such sale, disposition or liquidation
will be applied in accordance with the provisions of the Credit Agreement, to
the extent applicable, such Immaterial Subsidiary, or such Guarantor, as
applicable, shall, or upon consummation of such sale or other disposition
(except to the extent that such sale or disposition is to the Company or another
Subsidiary thereof), as applicable, shall be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the Equity Interests of any Guarantor shall be
deemed to be a sale of such Guarantor for the purposes of this Section 17).
Subject to Section 15, on the Termination Date this Guaranty shall terminate
(provided that all indemnities set forth herein shall survive such termination)
and each Guarantor shall be released from its obligations under this Guaranty.

 

Page 11



--------------------------------------------------------------------------------

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Termination Date,
it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 18 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section 18:
(i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty
or any guaranteed obligations arising under any guaranty of any Permitted
Additional Indebtedness) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty pursuant to
Section 17 hereof shall thereafter have no contribution obligations, or rights,
pursuant to this Section 18, and at the time of any such release, if the
released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until the Termination Date. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

 

Page 12



--------------------------------------------------------------------------------

19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Secured Party
(by its acceptance of the benefits of this Guaranty) hereby confirms that it is
its intention that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code of the United States, the Uniform
Fraudulent Conveyance Act of any similar Federal or state law. To effectuate the
foregoing intention, each Guarantor and each Secured Party (by its acceptance of
the benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

20. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Administrative
Agent.

21. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the applicable Borrowers under the Credit Agreement.

22. JUDGMENT CURRENCY.

The parties hereto agree that the terms of Section 1.11 of the Credit Agreement
are incorporated herein by reference, mutatis mutandis.

23. ADDITIONAL GUARANTORS. It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of the Company that is required to execute a counterpart of
this Guaranty after the date hereof pursuant to the Credit Agreement shall
become a Guarantor hereunder by (x) executing and delivering a counterpart
hereof, a Joinder Agreement or a Guaranty Supplement in the form attached hereto
as Exhibit A, and delivering the same to the Administrative Agent (provided such
Guaranty Supplement shall not require the consent of any Guarantor) and
(y) taking all actions as specified in this Guaranty as would have been taken by
such Guarantor had it been an original party to this Guaranty, in each case with
all documents required above to be delivered to the Administrative Agent and
actions required to be taken above to be taken to the reasonable satisfaction of
the Administrative Agent.

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

* * *

 

Page 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

    GUARANTORS: 7035 Ridge Road    

Hanover, Maryland 21076

Attention: Treasurer’s Office

Facsimile:

   

CIENA CORPORATION

CIENA COMMUNICATIONS, INC.

CIENA GOVERNMENT SOLUTIONS, INC.

BLUE PLANET SOFTWARE, INC.

with a copy to:           By:  

/s/ Jiong Liu

7035 Ridge Road       Name: Jiong Liu

Hanover, Maryland 21076

Attention: General Counsel’s Office

Facsimile:

     

Title: Vice President and Treasurer

    GUARANTOR: 7035 Ridge Road    

Hanover, Maryland 21076

Attention: Treasurer’s Office

    CIENA COMMUNICATIONS INTERNATIONAL, LLC Facsimile:     By:  

/s/ James E. Moylan, Jr.

 

with a copy to:

 

     

Name: James E. Moylan, Jr.

Title: Senior Vice President of Finance and Chief Financial Officer

7035 Ridge Road

Hanover, Maryland 21076

Attention: General Counsel’s Office

Facsimile:

     

 

[Signature Page to U.S. Guaranty]



--------------------------------------------------------------------------------

Accepted and Agreed to:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:  

/s/ John M. Olsen

  Name: John M. Olsen   Title: Senior Vice President

 

[Signature Page to U.S. Guaranty]